Citation Nr: 0310396	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected otitis media of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the RO in 
Huntington, West Virginia, which confirmed and continued a 
non-compensable rating for service-connected otitis media of 
the right ear.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In June 2000, the RO received a Form 21-4142 from the veteran 
which indicated that every few months he received treatment 
for his ears at East Orange VA Medical Center and Lyons VA 
Medical Center in New Jersey.  The RO is instructed to 
contact the East Orange and the Lyons VA Medical Centers in 
New Jersey and request all the appropriate medical records 
pertaining to the veteran's right ear disorder.  

The record indicates that the veteran was last seen by a VA 
examiner in May 2000 for his right ear disorder.  The Board 
finds that the veteran should be afforded a current VA 
examination in order to determine the etiology of his right 
ear disorder.  



In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to an increased 
(compensable) rating for service-
connected right ear disorder.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  The RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated him for a right ear 
disorder since May 2000.  After securing 
the necessary release, the RO should 
obtain these records.  If records are not 
obtainable, it should be documented in 
the claims folder.

3.  The record indicates that the 
veteran was treated for a right ear 
disorder at East Orange and Lyons VA 
Medical Centers in New Jersey.  Make 
arrangements to obtain the following 
types of records:  Notes, Consults, 
Vitals, Medications, Lab Findings, 
Procedures, Problem List, Confirmed 
Diagnoses.

4.  The veteran should be afforded a VA 
examination to evaluate the nature and 
extent of his service-connected right ear 
disorder.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.  
The examiner should indicate that the 
file was reviewed.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In the report of the 
examination, the examiner should 
specifically address whether the 
veteran's otitis media is productive of 
either suppuration or aural polyps. 

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




